 SMITH INDUSTRIES, INC.SmithIndustries,Inc.andUnitedSteelworkers of America, AFL-CIO. Case23-CA-2362.May 10, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn February 23, 1967, Trial Examiner Robert L.Piper issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of Section 8(a)(1) of theNational Labor Relations Act, as amended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent had notengagedinotherallegedviolationsandrecommendeddismissalofsuchallegations.Thereafter, the Charging Party and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that Respondent, Smith Industries,Inc.,Houston,Texas,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT L. PIPER. Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, was heard at Houston, Texas, on October 26,27, and 28, 1966,1 pursuant to due notice. The complaint,which was issued on June 29, on a charge dated April 21,All dates hereinafter refer to 1966 unless otherwise indicated164 NLRB No. 77499alleged in substance, as amended, that Respondentengaged in unfair labor practices proscribed by Section8(a)(1)and (3) of the Act by various specified acts ofinterference, restraint, and coercion and discriminatorilydischarging two employees. Respondent's answer deniedthe alleged unfair labor practices. The General Counseland Respondent filed briefs.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is a Texas corporation with its principaloffice and plant at Houston, Texas, where it is engaged inthe manufacture, galvanizing, and sale of metal products.During the past year it sold and shipped more than $50,000worth of products directly to points outside the State ofTexas. Respondent admits and I find that it is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO (the Unionherein),isa labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesInMay 1965 the Board conducted a representationelection among Respondent's employees. The Union lostand thereafter withdrew its petition. In early 1966 theUnion commenced another organizational campaign. TheBoard conducted another representation election onApril 7, which the Union won. Thereafter Respondent filedobjections to conduct affecting the election, whichobjectionswere rejected by the Board. ThereafterRespondent refused to bargain with the Union, for thepurpose of testing the Board's ruling on the objectionsbefore the court of appeals. The unfair labor practicesalleged herein allegedly occurred during the 2 monthspreceding and the month following the election of April 7.They do not include the refusal to bargain.The issues as framed by the pleadings are interference,restraint, and coercion by: (1) interrogating employeesconcerning union membership, activities, and desires;(2) threatening discharge or other reprisals because ofunion membership; and (3) maintaining, enforcing, andapplyinganunlawfulno-solicitationrule;anddiscrimination by discharging two employees because oftheir union or concerted activities.B.Chronology of EventsInMay 1965, the Union lost a Board-conductedrepresentationelectionand thereafterwithdrew itspetition.About a month later Charles Dipasquale, one ofthe alleged discriminatees, and Lester Sanders, managerof Respondent's galvanizing division, had a conversationconcerning the election. In November 1965 Respondentpublished and distributed to all of its employees a printed298-668 0-69-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee handbook containing,inter alga,specific rules ofemployee conduct. On January 30 Respondent issued awritten warning notice to John Henry Williams, the otheralleged discriminatee, because of drinking on the job orcoming to work under the influence of alcohol. In earlyFebruary,SandersandDipasqualehadanotherconversation, concerning the Union's 1966 campaign. OnFebruary 18 Respondent discharged Williams for leavinghis department without permission and drinking on thejob, both violative of Respondent's written rules. In earlyMarch, Robert W. Watson, supervisor of Respondent'smaintenance department, threatened Durrell Derbigney,one of his employees, with discharge for soliciting unionauthorization cards on company premises. On April 5, 2days before the Board-conducted election, Respondentmade campaign speeches to its assembled employees.During the course thereof, Dipasquale asked certainquestions and made certain statements with respect to theUnion.On April? the Union won the election. During thefollowingweek Respondent filed objections allegingconduct of the Union affecting the election. On April 12Respondent issued a written warning notice to Dipasqualefor soliciting union memberships and money on companypremises in violation of the rules contained in its employeehandbook. On April 14, the Board's Regional Director byletter acknowledged receipt of Respondent's objections tothe election and requested Respondent to furnish certaininformation in support of its objections, including thenames of employees and union representatives referred toinRespondent's objections 4 through 10. On April 15Respondent discharged Dipasquale for harassing andthreatening employees. On April 21 the Union filed thecharge in this proceeding. On April 30, Respondentretained a private investigator in an attempt to obtain theinformation requested by the Regional Director. On May 4and 5, said private investigator interviewed and took swornstatements from a number of Respondent's employees.C. Interference, Restraint, and Coercion1.Interrogation and threatsThe complaint alleged that on or about February 15, andagainon or about March 1, Sanders interrogated anemployee abouthis unionmembership, activities, anddesires. The only evidence in the record concerning theseallegations is of conversations between Sanders andDipasquale and between Sanders and Williams, botharound February 1. Dipasquale and Williams are the twoallegeddiscriminatees.Inasmuch asWilliamswasdischarged on February 18, any such conversation withhim necessarily occurred before that date.As background in connection with the allegeddiscriminationagainstDipasquale,evidenceofaconversation between him and Sanders occurring inJune 1965, approximately 1 month after the Union lost thefirst election, was received. Dipasquale was a truckdriveremployedin the galvanizingdivision, of which Sanderswas themanager.The record establishes beyond dispute,and all partiesconcede, that Dipasquale was one of themost active supporters of the Union during bothcampaigns and that this was fully known by Respondentand substantially everyone in the plant. The record alsoestablishes that Dipasquale and Sanders were friendly andon a first-namebasis. About a month after the first electionSanders and Dipasquale met in the plant one day. Sanderstold Dipasquale that while Respondent knew that he hadworked hard for the Union, and Respondent could if itwanted make things so unpleasant for him that he mightwant to quit, Respondent did not operate that way.Sanders then said that he wanted himself and Dipasqualeto be friends, and that while Dipasquale had worked hardfor the Union, Sanders suggested that they now devotetheir efforts to working hard for the Company the comingyear. Sanders asked Dipasquale how much his pay was.Thereupon the two men shook hands and parted on afriendlybasis.Approximately 2weeks after thisconversation Dipasquale receiveda raise.AccordingtoDipasquale,Sandersstartedtheconversation by saying that it looked like the Union hadlost and Respondent had won. Dipasquale agreed with andrepeated that statement.Sanders then said thatRespondent wanted no hard feelings with anybody, andthat while it knew Dipasquale had been very active in thecampaign and Respondent could fire him if it wanted to,he would only file charges with the Board, and Respondentwas not that kind of company and wanted everybody to befriends and work for the good of the Company. Sanders,whom I credit, denied making any reference todischarging Dipasquale. It is undisputed that Sanders saidthat Respondent was not that kind of company and had nohard feelings against anybody. 'the aforesaid conversation,assumingarguendoDipasquale's version, was not allegedas a violation of the Act but offered solely for the purposesofbackgroundinconnectionwithDipasquale'ssubsequent discharge in April.Around the first of February, during the secondcampaign,Sandershad another conversation withDipasquale.The record establishes that Respondent'sofficials, particularly Sanders and Marion Faulkner, itspersonnel director, frequently talked to the employeesabout the campaign and the coming election. During theseconversations they did not ask the employees whetherthey were for the Union or belonged to the Union orinterrogate them about theirunionactivities in any way.They consistently urged the employees to vote forRespondent, or "no," in the election, but uniformlyadvised them it was their choice and they were free to voteas they saw fit. This was corroborated by numerousemployees called by both parties. Sanders met Dipasqualein the plant and opened the conversation by asking himwhat was going on, or what was the latest news on thecampaign,statingthat things seemed to be pretty quiet.Dipasquale replied byagreeingthat things were prettyquiet. Sanders then said, "if it comes it comes and there isnothing that can be done about it." According toDipasquale, Sanders stated that in the prior campaign themen discussed it more frequently but this time theyseemed somewhat disinterested, and also said thatwhatever the employees wanted was up to them. ClearlySanders was not interrogating Dipasqualein anattempt toascertain whether he was for the Union, inasmuch as thiswas well known by Sanders and everybody in the plant andhad been for over a year. It seems merely to have been afriendly conversation without any interrogation, threats, orcoercion of any type. Viewing this conversation either asrecalled by Sanders or by Dipasquale, I am satisfied andfind that there was no unlawful interrogation in violation ofSection 8(a)(1) of the Act.John Henry Williams testified that around the first ofFebruary he had a conversation with Sanders in the plant.The record establishes that Williams was active in bothcampaignsand that Respondent was fully aware of his SMITH INDUSTRIES, INC.activity on behalf of the Union. Sanders asked Williamshow he was doing and what he thought about the outcomeof the election this time. Williams replied that he thoughtitwould come out as it did before. Sanders then stated,"No, I think you are going to win this time." Sanders,while frankly admitting that he frequently discussed theunion campaign and coming election with most of theemployees in his division, could not recall ever havingspoken to Williams about it. Williams was employed in adifferent division. Sanders, whom I credit, denied everinterrogating any employee about his union activities,membership, or feelings. He frankly admitted urging mostof his employees to vote for Respondent but always toldeach of them that the decision was theirs to make. Sandershad nothing to do with Williams' subsequent termination.Assuming the conversation occurred as testified to byWilliams, a prediction by a management official that theUnion was going to win the coming election could hardlybe considered coercive. I am satisfied and find thatSanders did not interrogateWilliams in violation ofSection 8(a)(1) of the Act.The complaint alleged that on or about March 4, RobertWatson, supervisor of the maintenance department,interrogatedan employee about, and threatened todischarge an employee because of, his union membershipand activities.Watson was in charge of approximately 12maintenancemen who worked throughout the entire plant.His office and headquarters were locatedina smallbuilding adjacent to the galvanizing division overlookingthe parking area used by Respondent's employees. DurrellDerbigney was one of the maintenance men underWatson's supervision. Around the first of March WatsoncalledDerbigneyintothe office and advised him thatWatson had learned from two "reliable sources," otheremployees, that Derbigney had been handing out unionauthorizationcardsonRespondent'sparking lot.Derbigney had been doing so,`but denied it. Watson saidthat in the prior election he had told the employees that hewould not fire anyone "about the election," but that now ifhe heard again that Derbigney was handing out unioncards on Respondent's premises Watson would fire him.According to Derbigney, Watson then stated that he had alot to lose but Derbigney didn't have anything to lose. Thislatter remark, while not too clear, may have been areference to Respondent's no-solicitation rule, which willbe considered more fully hereinafter.Watson admitted that he had talked to Derbigney aboutpassing out union literature on the parking lot duringcompany time. According to Watson, he told all of hisemployees that he didn't want anyone campaigning for theUnion and fooling around on company time, but that theycould do anything they wanted to when they got off.Watson admitted that he told Derbigney that he would getfired if he passed out union literature on worktime. I creditDerbigney and find that Watson's threat concernedDerbigney'sdistributionofunionliteratureonRespondent's parking lot at any time. In view ofRespondent's no-solicitation rule, which prohibited allsolicitation of union membership on company premises atany time, it seems entirely logical that Watson would havethreatened discharge for a violation of that printed andestablished rule. As hereinafter found, the rule was aninvalid and unlawful no-solicitation rule inasmuch as itprohibitedunionsolicitationon anemployee's own time,Famco, Inc, 158 NLRB 111, (1966), and cases cited therein'Stoddard-Quirk Manufacturing Co, 138 NLRB 615 (1962)501which apparently included the distribution of unionliterature in nonworking areas. I am satisfied and find thatWatson interrogated Derbigney about and threatened todischarge him because of his union activities in violation ofSection 8(a)(1) of the Act2.The no-solicitation ruleThe complaint alleged that on or about April 12 andthereafter,Respondentmaintainedand enforced apreviously established broad unlawful no-solicitation rule,and threatened Dipasquale with discharge for violation ofsaid rule. The record establishes that in November 1965,between the two elections, Respondent published,promulgated, and distributed to all of its employees ahandbook containing certain rules of conduct. Those ruleswhich subjected a violator to immediate termination wereset forth on page 7 of said handbook. Rule 6 thereofprohibited "soliciting memberships or funds on companypremises without written consent of management." Thatthis rule encompassed soliciting union memberships wasmade clear by Respondent's written warning toDipasquale on April 12 for soliciting union membershipson Respondent's parking lot in violation of said rule. It isnow well settled that such a rule, prohibiting solicitation ofunionmembership on company premises on anemployee's own time, is unlawful and a violation of Section8(a)(1) of the Act,2 and I so find. In substance, the Boardhas held that oral solicitations on company property duringan employee's own time are appropriate and that the onlyvalid limitation is a prohibitionagainstsuch solicitationsduring workingtime.In the same decision, the Board alsoheld that the appropriate limitations upon the distributionof union literature are that it must be during nonworkingtime in nonworking areas of the plant.3On April 12 Sanders learned that Dipasquale had beenpassing outunionmembership cards on Respondent'sparking lot prior to work Accordingly Sanders issued awritten warning notice to Dipasquale advising him thatRespondent had learned that he had been soliciting bothunion memberships and money on company premises inviolation of rule 6 on page 7 of the employee handbook,and requesting Dipasquale to advise Respondent if it hadbeen misinformed. Dipasquale thereupon admitted that hehadbeen solicitingunionmembership cards onRespondent's parking lot that morning before work butdenied soliciting any money. Sanders' testimony revealedthat his reference to money was a conclusion derived fromthe solicitation of unionmemberships which wouldultimately entail the payment of dues. In any event,Sanders admitted that he issued the written warningbecauseDipasqualehadbeensolicitingunionmembershipsonRespondent'sparking lot duringnonworkingtime inviolation of Respondent's rule 6. It wasundisputed that Dipasquale was doing so on his own timeinanonworking area. Inasmuch as Respondent'semployee handbook specifically stated that a violation ofthe rules on page 7, which included rule 6, would subjectan employee to immediate termination, it is clear that thewarningnoticereferringtothatrulespecificallyconstituted a threat of discharge. It is of course self-evident, and well settled, that a threat of discharge forviolating a rule, itself invalid because it prohibits lawfulprotected concerted activities,is inviolation of Section8(a)(1) of the Act,4 and I so find.Marion Manufacturing Company,161 NLRB 1380 (1966). 502DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Respondent's use of a private investigatorThe complaint alleged that on or about May 6, ClydeWilson,Respondent's agent, interrogated employeesconcerning their union membership or activities. OnApril 7 the Union won the election. Thereafter Respondentfiled objection to conduct of the Union allegedly affectingthe electionOn April 14, the Regional Director by letterrequestedRespondent's counsel to furnish certaininformation in support of said objections, including thenames of and other data with respect to the employees andunionrepresentatives referred to in objections 4 through10, inclusive. The misconduct alleged in Respondent'sobjectionsconsistedgenerallyofcoercion, threats,promises,andfalserepresentationsbyunionrepresentatives to employees to secure their votes for theUnion.On or about April 30, Respondent's counselretained Clyde Wilson, a private investigator, to ascertainthe information requested by the Regional Director.Counsel for Respondent furnished Wilson with the namesof certain employees who might have information withrespect to said objections, and also laid down the groundrulesunderwhich employee interviews should beconducted. In general, these followed the criteriaestablished by the Board in connection with interviewingemployees in preparation of a respondent's defense orverification of a union's claimed majority status.5While such interrogation otherwise might be in violationof Section 8(a)(1), the Board has recognized the necessityfor conducting such interviews under such circumstancesand hence has established certain rules designed toprevent unlawful interrogation and coercion of employeesin connection with such investigations. In general, theyconsist of advising the employees to be interviewed thattheir participation is purely voluntary and that no reprisalsof any kind will be taken against them, and questionsdealing with an employee'sunionmembership, desires,state of mind, and other matters not specifically relevantto the matter under inquiry must not be undertaken.Counsel for Respondent advised Wilson that none of theemployees should be questioned about their union feelingsor how they voted in the election, and that the questioningshould be limited strictly to the matters alleged inRespondent's objections concerning which the RegionalDirector had requested specific information. Necessarily,of course, the questioning dealt with what statements,promises, threats, and other actions, if any, had beenmade or taken by representatives of the Union, becausethosewere the allegations contained in Respondent'sobjections.Wilson interviewed approximately 10 employees andtook notarized statements from all of them, all of whichwere furnished to the Regional Director. In each instanceWilson or his agent advised the employees before anyquestions were asked that their participation or statementwould be entirely voluntary and that he was not interestedin their union membership or activities. The GeneralCounsel called as witnesses three employees whomWilson had interviewed and their notarized statementswere received in evidence. They all testified that they hadbeen informed of the purpose of the interview and thattheir participation therein was purely voluntary. Eachagreed to give Wilson a statement. Their interviewss Johnnie's Poultry Co, 146 NLRB 770 (1964).6As the Court of Appeals for the District of Columbiarecentlyobserved "The line between proper preparation of a defense in aproceedingof this typeand conductprohibited by the Act is fineoccurred on May 4 and 5. Willie Gipson was contacted byWilson on May 4. Gipson in addition to his statementfurnished Wilson with the names of two other employees,Elmer Holmes and John Frank Baker, who might haveinformation concerning the incidents involved in theobjections. They were interviewed the following day. Thethree were advised that no reprisals would be taken andthat if they lost time from work as a result of going toWilson's office to make their statements they would becompensated by Respondent for such lost time, which infact occurred.Wilson had learned that a serious fight between twoemployees had occurred at the plant. He asked each of theemployees interviewed about the fight. After Wilsonascertained that the fight had occurred after therepresentation election and had nothing to do with theUnion, the subject was dropped and was not included inthe written statements signed by the three employees.Their written statements covered the kinds of conductalleged in Respondent's objections, but each disclosedthat the Union in fact had not engaged in any of themisconduct alleged in Respondent's objections. Gipson'sand Holmes' testimony and affidavits revealed that inaddition to the fight at the plant the questions asked themdealt exclusively with the subject matter of the objectionsfiled by Respondent. In response to such questions theinterviewed employees inevitably disclosed the fact thattheyhadattendedunionmeetingswhereunionrepresentatives hadmade certain representations andstatements.All of these interviews occurred after theelection, when Respondent already knew that the majorityof its employees had joined and voted for the Union. Allthree of the employees were able to read and write welland verified their sworn statements at the hearing.Contrary to the testimony of Gipson and Holmes and hisown affidavit, Baker, whom I do not credit, testified thathe was interrogated about his union membership, desires,activities, and how he voted in the election He admittedthat he was informed that he did not have to give astatement and did so voluntarily. He also admitted that thesubject of his attending union meetings had come up onlyin connection with the question of what representationstheUnion had made to him.6 He verified his swornstatement at the hearing herein, which, among otherthings, stated that he fully understood that he was notbeing questioned about how he voted in the election.Wilson testified that he was given explicit instructionsby Respondent's counsel concerning the interviews andtheir subjectmatter, i.e., the conduct alleged in theobjections, was told not to question employees about theirunion affiliation or desires, and followed such instructionscarefully.Wilson was furnished with a copy of theobjections to use in connection with the interviews. Therecord establishes, and I find, that Wilson's interviewswereconducted in accordancewiththecriteriaestablished by the Board inJohnnie's Poultry,7pursuantto the instructions given him by Respondent's counsel, inan attempt to secure the information requested by theRegional Director. I find that the General Counsel hasfailed to sustain his burden of proving that Respondent'sinterrogation of employees through its agent Wilson was inviolation of Section 8(a)(1) of the Act.indeed."Retail Clerks International Assn [Montgomery Ward &Co ] v NLRB , 373 F 2d 655, 64LRRM 2108(D C Circ 1967),and cases cited thereinrFn5, supra SMITH INDUSTRIES, INC.503D. Discrimination in Hire, Tenure, Terms or Conditions ofEmployment1.John Henry WilliamsThe complaint, as amended by stipulation at thehearing, alleged that Respondent discharged John HenryWilliams on February 18 because of his union or concertedactivities.Williamswas employed in Respondent'sfastener or bolt divisionas anoperator of a degreasingmachine. He had been employed by Respondent on and offsince 1951. As previously found, Williams was active inboth union campaigns in 1965 and 1966, of whichRespondent was aware. It has been found that Respondentengaged in no interference, restraint, or coercion orviolations of Section 8(a)(1) of the Act prior to Williams'discharge.His foreman in the bolt division was GradyWilliams (hereinafter referred to as Grady), no relation.The record reveals that from time to time Williams eitherreported for work under the influence of alcohol or drankon the job. On other occasions he left his bolt divisionbuilding without permission to visit other parts of theplant. Each of these activities was specifically prohibitedby rules 1, 2, and 11 in the employee handbook. Williamshad been orally warned six or more times against each ofthesepractices;i.e.,leavinghisdivisionwithoutpermission and either coming to work under the influenceof alcohol or drinking on the job.The General Counsel called several witnesses whotestified, and the record including Respondent's witnessesestablishes, that Respondent permitted employees to takecoffeeand Coke breaks in their own departmentswhenever their work tasks permitted. This practice did notinclude leaving the department or building in which theyworked.Respondent had coffee and Coke machinesavailable in the various departments. The maintenanceemployees, who worked all over the plant in the variousbuildings, could take their breaks wherever they happenedto be when their workload permitted. However, the recordfurther establishes, in part from the General Counsel'switnesses, that Respondent did not permit employees toleave their division building on personal business to visitother departments and buildings. The only exception wasifan employee was dispatched on company business.Respondent's handbook rule specifically prohibited anemployee leaving his regular work station withoutpermission, and Grady had warned Williams about doingthis on numerous occasions.On January 30, a Sunday, Williams was working alonein the plant, having been assigned to the job by Gradythrough the leadman. Grady had told the leadman to warnWilliams not to come to work drinking. About 2 p.m.Grady visited the plant and noted a strong odor of alcoholon Williams' breath. Grady left and returned about 4:30p.m.He again noted a strong fresh alcohol odor onWilliams' breath and that he was definitely unsteady.Grady warned Williams against drinking while working,pointing out that he might injure himself, and also warnedhim that he would have to watch his step. The followingday Grady issued a written warning notice to Williams,dated January 30, covering the incident.About 3 p.m. February 18 Williams left his job in thebolt division to visit other parts of the plant withoutpermission. During the course of this absence he stoppedto talk with Thurman Hightower, a fellow employee andfriend, in the galvanizing division, which was in a buildingseparate from the bolt division. Hightower was working inthe galvanizing division approximately 30 or 40 feet fromthe receiving door, which was open. Williams went up toHightower, asked if he had seen a certain maintenanceman, and also.asked him to lend Williams some money.While they were standing there talking, N. S. Kendall,Respondent's vice president, passed by on his way fromthe clock alley to the bolt division. He noted Williamsoutsideofhisown building in conversation withHightower. Kendall proceeded to the bolt division, wherehe asked Grady if Williams had been given permission toleave his division. Having received a negative reply,Kendall informed Grady that he had seen Williams in thegalvanizing division building engaging in conversation withan employee.Grady proceeded to the rear half of the bolt divisionwhere Williams worked and ascertained that he was not inthe building. About 5 minutes later, Williams returned tothe bolt division. Grady met him at the door and askedwhere he had been or what he had been doing. Williamsreplied that he had gone over to the galvanizing division tocheck on a ride and borrow some money. Grady askedWilliams if he had secured permission. Williams admittedthat he had not. Grady smelled a strong fresh odor ofalcohol on Williams' breath and accused him of drinkingagain.Williams replied that he had not been drinking, buthad been the night before. After Williams returned towork, Grady discussed the entire incident, including thefact that Kendall had called Williams' absence from hisdepartment to Grady's attention, with Jack Pye, managerof the bolt division, who recommended that under thecircumstances Grady fire Williams. Grady testified thatalthough in the past he had only warned Williams aboutsuch absences Grady felt that when Respondent's vicepresident (its second highest official) called attention tosuch delinquencies on the part of Grady's employees, thematterwas serious enough to warrant severe andimmediateaction.Grady'sreactionunderthecircumstances would appear entirely natural. He alsobelievedWilliams guilty of a double violation, the otherbeing drinking on the job.Grady then summoned Williams, told him of thediscussion with Pye, and advised Williams he was fired.Williams pleaded for his job on the grounds that he had alarge family and needed the work. Grady told Williams tocheck back with Grady in about a week because he mightknow of a job in another plant which needed help wherethe superintendent was a personal friend. Grady spoke tohis friend concerning Williams but Williams did not applyfor work at the other plant. Unlike certain other officials ofRespondent, Grady was unaware of Williams' interest inand activity on behalf of the Union. Williams' terminationnotice, drafted and signed by Grady February 18, statedthatWilliams was discharged for leaving his departmentwithout permission during working hours and drinking onthe job, in spite of prior warnings against bothWhilemany of General Counsel's witnesses testified thatsurreptitious drinking was more or less prevalent on thepremises during the night shift and breaks and theemployee parking lot was frequently littered with emptybottles and beer cans, it is undisputed that Respondent'srules strictly prohibited drinking on the job, and thatGrady personally was strongly opposed thereto. About 2years prior to Williams' discharge, Grady closed down hisentire division during working hours to call a meeting of allhis employees at which he threatened to discharge anyemployee found drinking on the job, because Grady hadfound a bottle of liquor in the restroomWilliams waspresent at that meeting. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliams, whom I do not credit, testified that about 3p.m. Littleton, his leadman, sent him to the maintenancedepartment to get a maintenance man to disassemble adegreasing machine in the bolt division prior to a cleaningoperation thereon.Williams said that while he and themaintenanceman were walking outside from themaintenance department to the bolt division, they passedin front of the receiving door of the galvanizing division, atwhich point Hightower called to Williams to come over.Williams said that early that morning he had askedHightower to lend him $5 and Hightower had said hewould give it to him later. According to Williams,Hightower started to hand him a $5 bill. At that point,Kendall walked by so Hightower kept his hand in hispocketuntilKendallhad proceeded out of sight.Thereupon Hightower gave Williams the $5 bill andWilliams returned to his own building where he met Gradyat the door. Grady asked him where he had been and hereplied that he had gone to get a maintenance man. AfterGrady told him that Kendall hadseenWilliams talkingwith Hightower in the galvanizing division, Williams thenadmitted that he had been doing so. Contrary to Grady'stestimony,Williams said he told Grady he had borrowed$5 from Hightower, showing Grady the $5 bill. Williamsadmitted that Grady then accused him of drinking andreferred to the incident of January 30 when Grady hadfoundWilliams on the job either drinking or under theinfluence of alcohol. Williams denied that he had beendrinking on February 18 but admitted that on January 30he had had the traditional "two beers" before coming towork.Williams'testimonywas contradicted in severalmaterialrespects not only by Grady but by Hightower,Williams' friend.Williams, although one of the oldestemployees in point of service, was unable to identify themaintenance man whom he said was accompanying himand had proceeded on to the bolt division after Williamsstopped to talk to Hightower. Grady testified that it was thefunctionof the leadman to call the maintenancedepartment whenever a maintenance man was needed,and thatWilliams had not been sent to get anymaintenance man. In addition,whenGrady checked hisdepartment after being advised by Kendall that he hadseenWilliams in the galvanizing division, there was nomaintenance man present. Williams first denied everhaving received any warnings or reprimands aboutdrinking or leaving his department without permission,including the January 30 written notice issued by GradyLater on cross-examinationWilliams admitted havingbeen warned twice about leaving the department withoutpermission.Williams denied even receiving Respondent'sterminationnoticedatedFebruary 18.According toWilliams, Grady did not fire him on February 18 but laidhim off for a week as discipline for being away from thedepartment without permission and drinking on the job.Williams said Grady informed him 10 days later that hewas permanently terminated upon orders of Respondent'shigher officials.Williams admitted that Grady offered tohelp him get a job in another plant.Williams' friend Hightower said that he was working inthe galvanizing division at his regular job some 30 or 40feet inside the receiving door when Williams came to him,looking for a maintenance man, and asked to borrow somemoney. Hightower flatly -denied that he had called toWilliams, earlier agreed to lend him money, loaned him $5or any amount, and that Williams owed him any money.Hightower testified that he replied that he did not have anymoney and could not lend Williams any. Hightower saidthat he had occasionally loaned Williams from 25 cents toa dollar when they met socially, but had never loaned himany money while at work. According to Hightower andcontrary to Williams, Williams was not on his way back tothe bolt division witha maintenance man.While Respondent was aware of Williams' activities onbehalf of the Union, it is clear that Respondent had goodcause for discharging Williams. I am satisfied and findthat the General Counsel has failed to sustain his burdenof proving that Respondent discriminatorily dischargedWilliams because of hisunionor concerted activities.2.Charles DipasqualeThe complaint alleged that Respondent dischargedCharles Dipasquale on April 15 because of his union orconcerted activities.Dipasqualewas employed as atruckdriver in the galvanizing division and was one of theUnion's most active adherents and supporters during bothcampaigns, of which Respondent was fully aware. Ashereinabove found, he had conversations with Sanders,manager of the galvanizing division, in June 1965concerning the prior election and in February 1966concerning the union organizational campaign and comingelection, neither of which were in violation of the Act. Ithas also been found that on April 12, after the election,Sanders issued a written warning notice to Dipasquale forsoliciting unionmemberships and money on companypremises in violation of Respondent's rule 6, whichwarning constituted a threat of discharge in violation of theAct because the rule invalidly prohibited the solicitation ofunion membership by an employee on company premiseson his own time. The General Counsel contended thatDipasquale'ssolicitationofunionmemberships inviolation of Respondent's rule was one of Respondent'sreasons for discharging him, but there is no evidence inthe record to support this contention.On April 7 the Union won the Board-conducted election.On the morning of April 14, before the commencement ofwork at 7 a.m., four men who worked at Respondent'splant were in a restaurant called Ollie's Cafe a shortdistance from the plant. Three of them, Emory Muckleroy,Keith Underwood, and Jake Singleton, were employees ofRespondent's tysco division. The fourth, Terry Wise,worked for Respondent through Peekload, Inc., a supplierof manpower. All of them were friends. Dipasquale, withsome union membership cards in his hand, approachedthe booth in which the four were seated and asked them tojoin the Union. None of them were personally acquaintedwith Dipasquale, but knew that he worked for Respondentas a truckdriver. Dipasquale was wearing a uniform shirtsupplied by Respondent, with Respondent's name and hisfirst name, Charles, over the pocket. Dipasquale asked themen if they were going to attend the union meetingTuesday night, asked them to sign the membership cardsand join the Union, and handed them the cards. Eitherduring the course of the conversation or just prior toapproaching the booth, Dipasquale drew a small road mapindicating the location of the union hallvis-a-visa well-known nearby highway on the back of the membershipcard handed to Muckleroy.Muckleroy and Underwood had been employed byRespondent for approximately 2 months and 2 weeks,respectively, although each had previously worked atRespondent's plant through Peekload. Muckleroy repliedthat he was not going to join the Union and had not been an SMITH INDUSTRIES, INC.505employee long enough to vote in the election. Wise handedhis card back, stating that he was not an employee ofRespondent. Underwood took his card and tore it in half infront of Dipasquale. Thereupon Dipasquale told the threeemployees that if they did not join the Union they wouldnot have a job in 3 months. They did not reply and thisterminated the incident. The foregoing findings are basedupon the credited testimony of Muckleroy, as corroboratedby the signed statements of Underwood and Wise, whowere not called as witnesses but whose statements werereceived in -evidence, and Muckleroy's signed statementnotarizedMay 13.8 The union membership card torn byUnderwood and the one given Muckleroy with the roadmap drawn by Dipasquale were received in evidence.Underwood and Muckleroy reported this incident totheir foreman who in turn reported it to Faulkner,Respondent's personnel director. Faulkner interviewedthe three employees and Wise the same day and tooksigned statements from all of them except Singleton, whoadvised Faulkner that he knew little or nothing about theincident.Muckleroy and Underwood gave Faulkner theunionmembership cards they had received fromDipasquale. Faulkner then discussed the incident withKendall and Sanders. Kendall and Faulkner in turndiscussed it with Respondent's attorney, because theyknew Dipasquale was very active in the Union and realizedunfair labor practice charges might be filed. Neverthelessthey decided to discharge Dipasquale for threateningemployees with loss of jobs unless they joined the Union.Respondent's counsel thereupon notified the Union'sbusiness representative of the incident, advising him thatRespondent would give Dipasquale until 2 p.m. thefollowing day to decide whether to resign or be terminated.At 2 p.m. the following day, Sanders summonedDipasquale, advised him that he was fired for harassingand threatening other employees, and handed him histermination notice stating the same thing. Faulkner whowas present made no statement. Dipasquale made noreply. He had previously been informed of Respondent'sintention by the Union's business representative.Dipasquale, whom I do not credit, denied that he madeany threats to employees that they would lose their jobs ifthey did not join the Union. Dipasquale testified as theGeneralCounsel's firstwitness.His testimony wassomewhat different and contradictory when subsequentlyrecalled for rebuttal after hearing and seeing Muckleroy'stestimony and Respondent's other evidence concerningthe incident in Ollie's Cafe. During his original directtestimony, Dipasquale had no recollection whatsoever ofany incident having occurred at Ollie's Cafe as a result ofwhich he was discharged, although it was later stipulatedthatRespondentnotifiedtheUnion'sbusinessrepresentative of Respondent's reasons and decision toterminateDipasquale and the Union conveyed thisinformationtoDipasqualebeforehisdischarge.Dipasquale admittedly said nothing in reply to Sanderswhen he advised Dipasquale why he was fired. Dipasqualetestified that he occasionally stopped at Ollie's Cafe andsometimes solicited employees he met there to join theUnion, but could not recall having done so on thatoccasionOn cross-examination, after an attempt torefresh his recollection, he admitted that he might havetalked to some employees from the tysco division in Ollie'sCafe that morning. Although he had said he could notremember the incident, he then testified that he presentedunion membership cards to the men and asked them tosign.He'admitted that he probably asked the employees ifthey were going to theunion meetingthe next Tuesday,and that he had occasionallydrawn mapson the back ofmembership cards to show people how to get to the unionhall.He denied that any employeetoreup a membershipcard in front of him. He stated unequivocally that he hadnevertold any employee anything concerning his job orwhether he would or would not have a job because of theUnion.When recalled in rebuttal, Dipasquale stated that hisrecollection of the incident had been refreshed by seeingMuckleroy on the stand. Dipasquale admitted that he haddrawn the map on the back of the membership cardidentified by Muckleroy. He then testified, contrary to hisoriginal denial, that he could not recall if he had ever saidthat if they didn't join the Union they would not have a fobin 3 months, but admitteddiscussingthe subject of 3months. Respondent's rules provided that new employeesserve a probationary period of 90 days, which applied toboth Muckleroy and Underwood since neither of them hadbeen employed that long. According to Dipasquale, he wasdiscussing the 90-day probationary period, pointing out tothem that the Union would attempt to change this throughnegotiationswithRespondent and thus offer greatersecurity to new employees. He admitted approaching thetable with the cards,askingthe men to attend the unionmeeting, andthatMuckleroy had replied that he hadn'tbeen anemployee long enough to vote in the election.Dipasquale then advised them that although they werenew employees everyone had a right to join the Union, andthat they should know that Respondent could fire themwithin 90 days because of the probationary period. Heagain changed his direct testimony and stated that hecould not remember whether a membership card had beentorn up. Muckleroy, whom I credit, testified on cross-examinationthat he was fully familiar with the 90-dayprobationaryperiodfornew employees, and thatDipasquale had not talked about the 90-day probationaryperiod or said anything about the Union trying to obtainbetter security for new employees.Considerable testimony from both sides was receivedconcerning a plant meeting of Respondent's galvanizingdivision employees held on April 5 during the course ofwhich Kendall and Faulkner addressed the employees, ingeneral urgingthem to vote for Respondent but tellingthem that it was their choice. During themeeting,pursuanttoRespondent'srequestforquestions,Dipasquale asked several questions and made severalstatementswith respect to the Union. Respondent'sstatementsat this meeting were not alleged as, or offeredas proof of, any unfair labor practicein violationof the Act,but merely as background in connection with Dipasquale'sdischarge 10 days later. Suffice it to say that this evidenceserved to establish but one thing, which was otherwisewell established; namely, that Respondent was fully awareof Dipasquale's active and leading participation in supportof the Union.While Respondent'swarningnotice to Dipasquale onApril 12 for solicitingunionmemberships on companypremises in violationof its rule 6 was in violation of theAct, there is no evidence whatsoever that this was a causeor reason for or had any connection with Dipasquale'stlRespondent was unable to locate Underwood, Wise, andSingleton, all of whom had left Respondent's employ On May 13Muckleroy advised Respondent that he was quitting and leavingtown, so Respondent had him notarize his statement that day 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermination.That incident was closed by the issuance ofthe warning notice. It is clear that Respondent had goodcause for discharging Dipasquale on April 15 because ofhis threatening fellow employees with loss of employmentunlessthey joined the Union. The Board and the courtshave held that such threats by employees to otheremployees of loss of jobs unless they join a union areoutside the area of protected concerted or union activity,and hence a discharge for engaging in such conduct is notin violation of the Act.9 A preponderance of the reliable,probative, and substantial evidence in the entire recordconvinces me, and I find, that the General Counsel hasfailed to sustain his burden of proving that Respondentdiscriminatorily discharged Dipasquale because of hisunion or concerted activities in violation of the ActUpon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following-CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commerce,and the Union is a labor organization, within the meaningof the Act.2.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.3.Respondent has not, as alleged in the complaint,discriminated against its employees within the meaning ofSection 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action of thetype which is conventionally ordered in such cases asprovided in the Recommended Order below, which I findnecessary to remedy and remove the effects of the unfairlabor practices and to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:RECOMMENDED ORDERSmith Industries,Inc.,Houston,Texas,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from(a)Coercivelyinterrogating its employees concerningtheir union membership or activities(b)Threatening employees with discharge or otherreprisals because of their union activities.(c)Publishing,maintaining in effect,enforcing, or:applying any rule or regulation prohibiting its employeesduring nonworking time from soliciting their fellowemployees to join or support United Steelworkers ofAmerica,AFL-CIO,or any other labor organization.(d)Threatening employees with discharge or otherreprisal for soliciting their fellow employees to join orsupport United Steelworkersof America, AFL-CIO, orany other labor organization during nonworking time,under Respondent's aforesaid invalid rule or otherwise.(e)In any like or related manner interfering with,restraining, or coercingits employees in the exercise of therights guaranteedto them by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a) Forthwith rescind itsexistingrule against solicitationas published in its employee handbook to the extent that itprohibits employees from soliciting membership in a labororganizationduring nonworkingtime onits premises.(b)Post at its plant in Houston, Texas, copies of theattached notice marked "Appendix."10 Copies of saidnotice, to be furnished by the Regional Director for Region23,shall,afterbeing duly signed by Respondent'srepresentative, be posted by Respondent immediatelyupon receipt thereof, and bemaintainedby it for 60consecutivedays thereafter, in conspicuous places.including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, orcovered by any othermaterial(c)Notify the Regional Director for Region 23, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith. I IIT IS FURTHER ORDERED that the additional allegationsin the complaint of interference, restraint, and coercion,and the allegations of discrimination. not hereinabovefound be and hereby are dismissed.0ContinentalWovenLabel Company, Incorporated,160 NLRB1430 (1966), and cases cited therein10 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "i i In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify theRegional Director for Region 23, in writing,within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we herebynotifyouremployees that:WE WILL NOT coercively interrogate our employeesconcerning their union membership or activities.WE WILLNOT threaten our employees withdischarge or other reprisals because of their unionactivitiesWE WILL NOTpublish,maintain in effect, enforce,or apply any rule or regulation prohibiting ouremployees during nonworking time from solicitingtheir fellow employees' to join or support UnitedSteelworkersof America, AFL-CIO,or any otherlabor organization.WE WILL NOT threaten employees with discharge orother reprisals for soliciting their fellow employees tojoin or support United SteelworkersofAmerica,AFL-CIO,or any other labor organization duringnonworking time, under our aforesaid invalid rule orotherwise. SMITH INDUSTRIES, INC.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of any of the rights guaranteed them bythe National Labor Relations Act.WE hereby rescind our existing rule 6 as publishedon page 7 of our employee handbook to the extent thatit prohibits our employees from soliciting membershipin a labor organization during nonworking time on ourpremises.All our employees are free to become, remain, or refrainfrom becoming or remaining, members of the above-named Union or any other labor organization.507SMITH INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 228-0611.